FILED
                            NOT FOR PUBLICATION                              AUG 16 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


YUNQIN ZHENG,                                     No. 11-72936

              Petitioner,                         Agency No. A088-484-829

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted August 13, 2013**
                              San Francisco, California

Before: HAWKINS, THOMAS, and McKEOWN, Circuit Judges.

       Yunqin Zheng petitions for review from the Board of Immigration Appeals’

decision denying her claims for asylum and withholding of removal. We deny the

petition for review. Because the parties are familiar with the history of this case,

we need not recount it here.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Substantial evidence supports the immigration judge’s (IJ’s) adverse

credibility determination, which the Board adopted and affirmed. The IJ found

Zheng’s testimony that she worked forty-hour weeks inconsistent with her later

testimony that she worked seven days a week for eight or nine hours a day. Zheng

had two opportunities to explain this inconsistency but did not do so. Though

“trivial inconsistencies” cannot support an adverse credibility finding, Shrestha v.

Holder, 590 F.3d 1034, 1044 (9th Cir. 2010), this inconsistency about Zheng’s

hours was significant because much of Zheng’s testimony concerned her claim that

her work schedule prevented her from attending church more frequently.

Therefore, we deny the petition for review on the basis of this inconsistency

without opining on the sufficiency of the rest of the IJ’s reasons for finding Zheng

not credible. See Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir. 2011) (“we must

uphold the IJ’s adverse credibility determination so long as even one basis is

supported by substantial evidence”).

      Substantial evidence supports the Board’s determination that Zheng failed to

establish a well-founded fear of persecution based on evidence or testimony

independent of her own non-credible testimony. See Gu v. Gonzales, 454 F.3d

1014, 1021-22 (9th Cir. 2006).

      PETITION DENIED.


                                          2